Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 1 of 40 PageID #: 997



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------x

  COMMUNITY HOUSING IMPROVEMENT PROGRAM,
  RENT STABILIZATION ASSOCIATION OF N.Y.C.,
  INC., CONSTANCE NUGENT-MILLER, et al.,

                    Plaintiffs,

              -against-                                 19-cv-4087(EK)(RLM)

  CITY OF NEW YORK, RENT GUIDELINES BOARD,
  DAVID REISS, CECILIA JOZA, ALEX SCHWARZ,
  GERMAN TEJEDA, MAY YU, et al.,

                    Defendants.


 -------------------------------------------x            MEMORANDUM AND ORDER

  74 PINEHURST LLC, 141 WADSWORTH LLC, 177
  WADSWORTH LLC, DINO PANAGOULIAS, DIMOS
  PANAGOULIAS, et al.,

                    Plaintiffs,

              -against-                                 19-cv-6447(EK)(RLM)
  STATE OF NEW YORK, NEW YORK DIVISION OF
  HOUSING AND COMMUNITY RENEWAL, RUTHANNE
  VISNAUSKAS, et al.,

                    Defendants.


 -------------------------------------------x

 ERIC KOMITEE, United States District Judge:

            Rent regulations have now been the subject of almost a

 hundred years of case law, going back to Justice Holmes.            That

 case law supports a broad conception of government power to



                                      1
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 2 of 40 PageID #: 998



 regulate rents, including in ways that may diminish — even

 significantly — the value of landlords’ property.

             In 2019, the New York State legislature amended the

 state’s rent-stabilization laws (RSL).         As amended, the RSL now

 goes beyond previous incarnations of the New York statute in its

 limitations on rent increases, deregulation of units, and

 eviction of tenants in breach of lease agreements, among other

 subjects.    Plaintiffs claim that in light of the 2019

 amendments, the RSL (in its cumulative effect) is now

 unconstitutional.

             This opinion concerns two cases.        Plaintiffs in

 Community Housing Improvement Program v. City of New York (19-

 cv-4087) are various landlords and two landlord-advocacy groups,

 the Community Housing Improvement Program and the Rent

 Stabilization Association (the “CHIP Plaintiffs”).           Plaintiffs

 in 74 Pinehurst LLC v. State of New York (19-cv-6447) are

 landlords 74 Pinehurst LLC, Eighty Mulberry Realty Corporation,

 141 Wadsworth LLC and 177 Wadsworth LLC, and members of the

 Panagoulias family (the “Pinehurst Plaintiffs”).           Because of the

 significantly overlapping claims and issues of law in the two

 cases, the Court addresses them here in a single opinion. 1




       1 The Court does not, however, consolidate the cases. Accordingly, the
 Court issues a separate judgment in CHIP, as directed below.

                                       2
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 3 of 40 PageID #: 999



             Pursuant to 42 U.S.C. § 1983, Plaintiffs assert (a) a

 facial claim that the RSL violates the Takings Clause (as both a

 physical and a regulatory taking); (b) in the case of certain

 Pinehurst Plaintiffs, a claim that the RSL, as applied to them,

 violates the Takings Clause (as both a physical and a regulatory

 taking); (c) a facial claim that the RSL violates their due-

 process rights; and (d) a claim that the RSL violates the

 Contracts Clause, as applied to each Pinehurst Plaintiff. 2            They

 seek an order enjoining the continued enforcement of the RSL, as

 amended; a declaration that the amended law is unconstitutional

 (both on its face and as-applied); and monetary relief for the

 as-applied Plaintiffs’ Takings and Contracts Clause claims.

             Supreme Court and Second Circuit cases foreclose most

 of these challenges.      No precedent binding on this Court has

 ever found any provision of a rent-stabilization statute to

 violate the Constitution, and even if the 2019 amendments go

 beyond prior regulations, “it is not for a lower court to

 reverse this tide,” Fed. Home Loan Mortg. Corp. v. N.Y. State

 Div. of Hous. & Cmty. Renewal, 83 F.3d 45, 47 (2d Cir. 1996)

 (FHLMC) — at least in response to the instant facial challenges.

 Accordingly, the Court grants Defendants’ motions to dismiss the



       2 Each Pinehurst Plaintiff brings as-applied challenges under the

 Takings Clause and Contracts Clause except for 177 Wadsworth LLC, which only
 brings an as-applied claim under the Contracts Clause.


                                       3
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 4 of 40 PageID #: 1000



 facial challenges under the Takings Clause, the as-applied

 claims alleging physical takings, the due-process claims, and

 the Contracts Clause claims — as to all Plaintiffs.            The Court

 denies, at this stage, the motions to dismiss the as-applied

 regulatory-takings claims brought by certain Pinehurst

 Plaintiffs only.     Those claims may face a “heavy burden,” see

 Keystone Bituminous Coal Ass’n v. DeBenedictis, 480 U.S. 470,

 493 (1987), but given their fact-intensive nature, it is a

 burden those Plaintiffs should be afforded an opportunity to

 carry, at least to the summary-judgment stage.

                                I.    Background

             New York City has been subject to rent regulation, in

 some form, since World War I.        But the RSL is of more recent

 vintage.    It traces its roots to 1969, when New York City passed

 the law that created the Rent Guidelines Board (RGB) — the body

 that, to this day, continues to set rents in New York City.

 Five years later, New York State passed its own statute, which

 amended the 1969 law.      Together, these laws formed the blueprint

 for today’s RSL.     The State and City have amended the RSL

 repeatedly since its initial enactment, culminating with the

 amendments at issue here.




                                       4
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 5 of 40 PageID #: 1001



              The 2019 amendments, enacted on June 14, 2019, made

 significant changes.      Most notably, they:

          •   Cap the number of units landlords can recover for
              personal use at one unit per building (and only upon a
              showing of immediate and compelling necessity). N.Y.
              Reg. Sess. § 6458, Part I (2019).

          •   Repeal the “luxury decontrol” provisions, which
              allowed landlords, in certain circumstances, to
              decontrol a unit when the rent reached a specified
              value. Id. at Part D, § 5.

          •   Repeal the “vacancy” and “longevity” increase
              provisions, which allowed landlords to charge higher
              rents when certain units became vacant. Id. at Part
              B, §§ 1, 2.

          •   Repeal the “preferential rate” provisions, which
              allowed landlords who had been charging rates below
              the legal maximum to increase those rates when a lease
              ended. Id. at Part E.

          •   Reduce the value of capital improvements — called
              “individual apartment improvements” (IAI) and “major
              capital improvements” (MCI) — that landlords may pass
              on to tenants through rent increases. Id. at Part K,
              §§ 1, 2, 4, 11.

          •   Increase the fraction of tenant consent needed to
              convert a building to cooperative or condominium use.
              Id. at Part N.

          •   Extend, from six to twelve months, the period in which
              state housing courts may stay the eviction of
              breaching tenants. Id. at Part M, § 21.

                                II.   Discussion

    A.        State Defendants’ Eleventh Amendment Immunity

              Before turning to Plaintiffs’ constitutional claims,

 the Court must address certain defendants’ assertion of immunity


                                       5
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 6 of 40 PageID #: 1002



 from suit.    The “State Defendants” — the State of New York, the

 New York Division of Housing and Community Renewal (DHCR), 3 and

 DHCR Commissioner RuthAnne Visnauskas — argue that the Eleventh

 Amendment bars certain claims against them. 4          State Defendants’

 Motion to Dismiss for Lack of Jurisdiction in Part, ECF No. 67.

 The State Defendants did not raise the Eleventh Amendment

 defense until oral argument on their motion to dismiss for

 failure to state a claim — after the 12(b)(6) motions had been

 fully briefed.     This omission is difficult to understand, to say

 the least; nevertheless, the Court must resolve these arguments,

 as they implicate its subject-matter jurisdiction.            See Dube v.

 State Univ. of N.Y., 900 F.2d 587, 594 (2d Cir. 1990); see also

 Fed. R. Civ. P. 12(h)(3).

             The parties agree that sovereign immunity bars

 Plaintiffs’ Due Process and Contracts Clause claims (with

 certain exceptions).      Plaintiffs’ Response to State Defendants’

 Motion to Dismiss for Lack of Jurisdiction in Part at 1, ECF No.




       3 The DHCR is the New York State agency charged with overseeing and

 administering the RSL.

       4 The Eleventh Amendment provides: “The Judicial power of the United
 States shall not be construed to extend to any suit in law or equity,
 commenced or prosecuted against one of the United States by Citizens of
 another State, or by Citizens or Subjects of any Foreign State.” U.S. Const.
 amend. XI. Though the text does not speak to suits against states by their
 own residents, the Supreme Court held in Hans v. Louisiana, 134 U.S. 1
 (1890), that the amendment also generally precludes such actions in federal
 court.


                                       6
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 7 of 40 PageID #: 1003



 71.   Therefore these claims cannot proceed against the State

 Defendants, except to the extent they seek declaratory relief

 against DHCR Commissioner Visnauskas (as explained below).             The

 parties dispute, though, whether the Eleventh Amendment

 immunizes states against takings claims.          Id.

             There is an obvious tension between the Takings Clause

 and the Eleventh Amendment.       The Eleventh Amendment provides the

 states with immunity against suit in federal court.            Plaintiffs

 contend, however, that the Takings Clause’s “self-executing”

 nature (meaning, its built-in provision of the “just

 compensation” remedy) overrides the states’ immunity.            In

 support, they cite several cases that have reached that

 conclusion (or related conclusions).         See, e.g., Manning v. N.M

 Energy, Minerals & Nat. Res. Dep’t, 144 P.3d 87, 97-98 (N.M.

 2006) (holding that the State of New Mexico could not claim

 immunity from regulatory-takings claims because the “‘just

 compensation’ remedy found in the Takings Clause . . . abrogates

 state sovereign immunity”); see also Hair v. United States, 350

 F.3d 1253, 1257 (Fed. Cir. 2003) (holding that the federal

 government cannot claim immunity from takings claims because the

 Takings Clause is “self-executing”); Leistiko v. Sec’y of Army,

 922 F.Supp. 66, 73 (N.D. Ohio 1996) (same).

             Despite the fact that the Eleventh Amendment and

 Takings Clause date back so long, neither the Supreme Court nor

                                       7
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 8 of 40 PageID #: 1004



 the Second Circuit has decisively resolved the conflict.             The

 Second Circuit recently affirmed a decision that held the

 Eleventh Amendment to bar a takings claim, but in a non-

 precedential summary order that did not analyze the question in

 detail.    Morabito v. New York, 803 F. App’x 463, 464-65 (2d Cir.

 2020) (summary order) (affirming because the Eleventh Amendment

 “generally bars suits in federal courts by private individuals

 against non-consenting states”), aff’g No. 6:17-cv-6853, 2018 WL

 3023380 (W.D.N.Y. June 18, 2018).         Thus the Court must reach the

 question squarely.

             The overwhelming weight of authority among the

 circuits contradicts the cases cited by Plaintiffs, supra.

 These cases hold that sovereign immunity trumps the Takings

 Clause — at least where, as here, the state provides a remedy of

 its own for an alleged violation. 5       The reasoning of one such

 case, Seven Up Pete Venture v. Schweitzer, 523 F.3d 948 (9th

 Cir. 2008), is instructive.       In that case, the Ninth Circuit

 analogized the question of Takings Clause immunity to the

 Supreme Court’s holding in Reich v. Collins, which concerned a

 tax-refund due-process claim.        513 U.S. 106 (1994).      In Reich,




       5 See N.Y. Const. art. I, § 7(a) (“Private property shall not be taken

 for public use without compensation.”). No court has reached the ultimate
 question of whether the Takings Clause usurps the Eleventh Amendment when no
 remedy is available in the state courts. Given New York’s express remedy,
 this Court need not reach that issue.

                                       8
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 9 of 40 PageID #: 1005



 the plaintiff sued the Georgia Department of Revenue and its

 commissioner in federal court to recover payments he had made

 pursuant to a tax provision later found unconstitutional.             Id.

 at 108.    The Supreme Court held that when states require payment

 of contested taxes up front, the Due Process Clause requires

 them to provide, in their own courts, a forum to recover those

 payments if the revenue provision in question is later held

 invalid — even if the Eleventh Amendment would bar the due-

 process claim in federal court.        Id. at 109.

             The Ninth Circuit in Seven Up reasoned that the

 Takings Clause, like the Due Process Clause, “can comfortably

 co-exist with the Eleventh Amendment immunity of the States,”

 provided state courts make a “constitutionally enforced remedy”

 available.    Seven Up, 523 F.3d at 954-55.        Seven Up’s conclusion

 is consistent with the weight of circuit authority.            See Bay

 Point Props., Inc. v. Miss. Transp. Comm’n, 937 F.3d 454, 456-57

 (5th Cir. 2019) (holding that Eleventh Amendment barred takings

 claim in federal court, where plaintiff had already sued in

 state court but received less compensation than he sought);

 Williams v. Utah Dep’t of Corr., 928 F.3d 1209, 1213-14 (10th

 Cir. 2019) (holding that the Eleventh Amendment barred a federal

 takings claim against the State of Utah, after confirming that

 Utah offered a forum for the claim); Hutto v. S.C. Ret. Sys.,

 773 F.3d 536, 552 (4th Cir. 2014) (concluding “that the Eleventh

                                       9
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 10 of 40 PageID #: 1006



  Amendment bars Fifth Amendment taking claims against States in

  federal court when the State’s courts remain open to adjudicate

  such claims”); Jachetta v. United States, 653 F.3d 898, 909-10

  (9th Cir. 2011) (holding that the Eleventh Amendment barred

  claims brought against the state in federal court under the

  federal Takings Clause, but that the plaintiff could seek

  Supreme Court review if the state court declined to hear the

  claim); DLX, Inc. v. Kentucky, 381 F.3d 511, 526-28 (6th Cir.

  2004) (holding that Eleventh Amendment immunity barred federal

  takings claim, but that state court “would have had to hear that

  federal claim”), overruled on other grounds San Remo Hotel, L.P.

  v. City & Cnty. of San Francisco, 545 U.S. 323 (2005).

              These cases give effect to the Supreme Court’s

  admonition that:

        [T]he sovereign immunity of the States neither derives
        from, nor is limited by, the terms of the Eleventh
        Amendment. Rather, as the Constitution’s structure, its
        history, and the authoritative interpretations by this
        Court make clear, the States’ immunity from suit is a
        fundamental aspect of the sovereignty which the States
        enjoyed before the ratification of the Constitution, and
        which they retain today . . . .

  Alden v. Maine, 527 U.S. 706, 713 (1999).

              There are fleeting suggestions to the contrary in

  Supreme Court authority, but none of them compel the opposite

  conclusion.    Most recently, in Knick v. Twp. of Scott, 139 S.

  Ct. at 2162 (2019), the Supreme Court cast doubt on the notion


                                       10
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 11 of 40 PageID #: 1007



  that the availability of state-law relief should determine

  whether federal courts may hear takings claims.            Id. at 2169-71

  (stating that the existence of a state-law remedy “cannot

  infringe or restrict the property owner’s federal constitutional

  claim,” and that to hold otherwise would “hand[] authority over

  federal takings claims to state courts”) (internal quotations

  omitted).     Similarly, in First English Evangelical Lutheran

  Church of Glendale v. Cnty. of Los Angeles, 482 U.S. 304 (1987),

  the Supreme Court rejected an argument that, based on the

  “prohibitory nature of the Fifth Amendment, . . . combined with

  principles of sovereign immunity,” the Takings Clause is merely

  a “limitation on the power of the Government to act,” rather

  than a “remedial provision” that requires compensation.              Id. at

  316 n.9. 6

               But these cases do not control here.         They establish,

  at most, that the Takings Clause can overcome court-imposed —

  rather than constitutional — restrictions on takings claims.

  See Knick, 139 S. Ct. 2167-68 (overruling Williamson Cnty. Reg’l

  Planning Comm’n v. Hamilton Bank of Johnson City, 473 U.S. 172




        6 Some have argued that this footnote proves the Takings Clause trumps
  sovereign immunity, insofar as it suggests sovereign immunity does not strip
  the Takings Clause of its remedial nature. See, e.g., Eric Berger, The
  Collision of the Takings and State Sovereign Immunity Doctrines, 63 WASH. & LEE
  L. REV. 493 (2006). But that reading is far from obvious, and it would, in
  any event, be dictum (because the defendant in First English was a county,
  which cannot invoke sovereign immunity).

                                        11
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 12 of 40 PageID #: 1008



  (1985), which had established court-imposed rule requiring

  plaintiffs to exhaust state remedies before bringing a takings

  claim in federal court); First English, 482 U.S. at 310-11

  (invalidating state precedent that prevented plaintiffs from

  recovering compensation for damages incurred before a state

  court found there was a taking).          Neither case had occasion to

  decide whether the Takings Clause overrides other constitutional

  provisions like the Eleventh Amendment.          Knick and First

  English, therefore, do not compel the conclusion that the

  Takings Clause trumps sovereign immunity.

              Accordingly, New York State, the DHCR, 7 and

  Commissioner Visnauskas (to the extent Plaintiffs seek monetary

  relief in her official capacity) will be dismissed from this

  litigation.

              This holding may not have the profound impact that one

  might initially surmise.       Plaintiffs may continue to seek

  prospective remedies — like an injunction — against state

  officials under Ex Parte Young, 209 U.S. 123 (1908), and New

  York State remains obligated (via its own consent) to pay just




        7  Sovereign immunity extends to state agencies like the DHCR as well,
  because they are an arm of the state. See, e.g., Schiavone v. N.Y. State
  Office of Rent Admin., No. 18-cv-130, 2018 WL 5777029, at *3-*4 (S.D.N.Y.
  Nov. 2, 2018) (Eleventh Amendment bars suit against DHCR); Helgason v.
  Certain State of N.Y. Emps., No. 10-cv-5116, 2011 WL 4089913, at *7 (S.D.N.Y.
  June 24, 2011) (same) report and recommendation adopted sub nom. Helgason v.
  Doe, 2011 WL 4089943 (S.D.N.Y. Sept. 13, 2011); Gray v. Internal Affairs
  Bureau, 292 F. Supp. 2d 475, 476 (S.D.N.Y. 2003) (same).

                                       12
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 13 of 40 PageID #: 1009



  compensation for takings under the New York State Constitution.

  Moreover, the Eleventh Amendment does not affect Plaintiffs’

  claims for money damages against the City of New York, the RGB,

  or the members of the RGB.

              Sovereign immunity also does not bar the remaining

  damages claims (for just compensation) against Commissioner

  Visnauskas in her individual capacity. 8         But to establish

  individual liability, Plaintiffs must allege that Commissioner

  Visnauskas was “personal[ly] involve[d]” in the alleged

  regulatory takings.      Grullon v. City of New Haven, 720 F.3d 133,

  138 (2d Cir. 2013).      Although Plaintiffs allege that

  Commissioner Visnauskas is personally responsible for enforcing

  and implementing particular aspects of the RSL, 9 the core of

  their claims is that the enactment of the 2019 amendments, as a

  whole, violates the Constitution.         Because they do not allege

  that Commissioner Visnauskas had any involvement at that broader

  stage, these claims must be dismissed under Rule 12(b)(6).              See




        8 Moreover, the Eleventh Amendment does not bar Plaintiffs’ Contracts
  Clause claims against Commissioner Visnauskas for declaratory relief (in her
  official capacity) or for damages (in her personal capacity). As explained
  below, those claims are dismissed on the merits, as are Plaintiffs’ due-
  process claims against Commissioner Visnauskas for facial declaratory and
  injunctive relief.

        9 Plaintiffs allege that Commissioner Visnauskas was personally “charged

  with implementing and enforcing” certain provisions of the RSL, including the
  personal-use restrictions and the MCI and IAI provisions. Pinehurst
  Complaint at ¶¶ 68, 127, ECF No. 1 (Pinehurst Compl.) (citing N.Y.C. Admin.
  Code § 26-511(b) (“[N]o such amendments shall be promulgated except by action
  of the commissioner of the division of housing and community renewal”).

                                       13
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 14 of 40 PageID #: 1010



  Morabito, 803 F. App’x at 466 (allegation that state official

  could “modify or abolish” the challenged regulation was

  inadequate); Nassau & Suffolk Cnty. Taxi Owners Ass’n, Inc. v.

  New York, 336 F. Supp. 3d 50, 70 (E.D.N.Y. 2018) (dismissing

  claim because plaintiffs did not allege that the officials were

  “involved in the creation or passage” of the challenged

  regulation).       Commissioner Visnauskas is not completely

  dismissed from this action, however, because Plaintiffs’

  surviving claims against her for declaratory relief may proceed

  under Ex Parte Young.

                 *           *         *           *           *

              The Court turns next to Plaintiffs’ substantive

  claims.   Plaintiffs bring two types of challenge under the

  Takings Clause — they allege physical and regulatory takings.

  The CHIP Plaintiffs allege only facial challenges under both

  theories (i.e., they claim that the face of the statute

  effectuates a physical and regulatory taking in all

  applications).      Certain Pinehurst Plaintiffs also bring as-

  applied takings challenges with respect to specific properties

  under both theories.

     B.       Physical Taking:     Facial and As-Applied Challenges

              When a government authorizes “a permanent physical

  occupation” of property, a taking occurs.         Loretto v.

  Teleprompter Manhattan CATV Corp., 458 U.S. 419, 426 (1982).

                                       14
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 15 of 40 PageID #: 1011



  Physical takings are characterized by a deprivation of the

  “entire bundle of property rights” in the affected property

  interest — “the rights to possess, use and dispose of” it.            See

  Horne v. Dep’t of Agric., 576 U.S. 350, 361-62 (2015) (quoting

  Loretto, 458 U.S. at 435) (internal quotations omitted).

  Examples include the installation of physical items on

  buildings, Loretto, 458 U.S. at 438, and the seizure of control

  over private property, Horne, 576 U.S. at 361-62 (crops); United

  States v. Pewee Coal Co., 341 U.S. 114, 115-17 (1951) (mines).

              In this case, all Plaintiffs retain the first and

  third strands in Horne’s bundle of rights, supra: they continue

  to possess the property (in that they retain title), and they

  can dispose of it (by selling).        See Andrus v. Allard, 444 U.S.

  51, 65-66 (1979) (“[W]here an owner possesses a full ‘bundle’ of

  property rights, the destruction of one ‘strand’ of the bundle

  is not a taking, because the aggregate must be viewed in its

  entirety.”).    The restrictions on their right to use the

  property as they see fit may be significant, but that is

  insufficient under the standards set forth by the Supreme Court

  and Second Circuit to make out a physical taking.

              Recognizing as much in prior cases, the Second Circuit

  has held that “the RSL regulates land use rather than effecting

  a physical occupation.”      W. 95 Hous. Corp. v. N.Y.C. Dep’t of

  Hous. Pres. & Dev., 31 F. App’x 19, 21 (2d Cir. 2002) (summary

                                       15
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 16 of 40 PageID #: 1012



  order) (citing Yee v. City of Escondido, 503 U.S. 519, 523

  (1992)).    The Circuit has rejected physical-takings claims

  against the RSL on multiple occasions.          See Harmon v. Markus,

  412 F. App’x 420 (2d Cir. 2011) (summary order); Greystone Hotel

  Co. v. City of New York, 98-9116, 1999 U.S. App. LEXIS 14960 (2d

  Cir. June 23, 1999) (summary order); FHLMC, 83 F.3d at 47-48.

  The incremental effect of the 2019 amendments, while significant

  to investment value, personal use, unit deregulation, and

  eviction rights, is not so qualitatively different from what

  came before as to permit a different outcome.

              Plaintiffs attempt to overcome these Second Circuit

  cases by arguing that they rest in part on reasoning that the

  Supreme Court has since disparaged in Horne.          In Harmon and

  FHLMC, the Second Circuit had invoked what Plaintiffs here call

  the “acquiescence theory” — the notion that the landlords chose,

  voluntarily, to enter the rental real estate business, and that

  they can exit it if they choose.          In Horne, decided

  subsequently, this strain of reasoning came under criticism.

  See Horne, 576 U.S. at 365 (rejecting argument that “raisin

  growers voluntarily choose to participate in the raisin market”

  and could leave the industry to escape regulation); see also

  Loretto, 458 U.S. at 439 n.17 (noting that “a landlord’s ability

  to rent his property may not be conditioned on forfeiting the

  right to compensation for a physical occupation”).            But Horne’s

                                       16
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 17 of 40 PageID #: 1013



  rejection of “acquiescence” theory does not save Plaintiffs’

  physical-takings claim.      Plaintiffs’ argument fails not because

  they have acquiesced in the taking of their property, but

  because under cases like Loretto, Horne, Yee, and others, no

  physical taking has occurred in the first place.

              The Pinehurst Plaintiffs’ as-applied physical

  challenges fail for the same reasons (to the extent they make

  them, which 177 Wadsworth LLC does not).         No Plaintiff alleges

  that they have been deprived of title to their property, or that

  they have been deprived of the ability to sell the property if

  they choose.    At most, these Plaintiffs allege that the manner

  in which they can remove apartments from stabilization — the so-

  called “off ramps” from the RSL regime — have been significantly

  limited.

              Accordingly, the Court finds that Plaintiffs fail to

  state physical-taking allegations upon which relief can be

  granted, and dismisses these claims — both facial and as-applied

  — pursuant to Rule 12(b)(6).

     C.       Regulatory Taking – Facial Challenge

              Like the physical-takings challenges, every

  regulatory-takings challenge to the RSL has been rejected by the

  Second Circuit.     See W. 95 Hous. Corp., 31 F. App’x 19 (summary

  order); Greystone Hotel Co., 1999 U.S. App. LEXIS 14960 (summary

  order); FHLMC, 93 F.3d 45; see also Rent Stabilization Ass’n v.

                                       17
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 18 of 40 PageID #: 1014



  Dinkins, 5 F.3d 591, 595 (2d Cir. 1993) (construing plaintiff’s

  facial attacks as as-applied challenges and dismissing them for

  lack of standing).      Of course, it cannot be said that there is

  no such thing as a regulatory taking in the world of rent

  stabilization, and it remains eminently possible that at some

  point, the legislature will apply the proverbial straw that

  breaks the camel’s back. 10      If they do, however, it is unlikely

  that the straw in question will be identified in the context of

  a facial challenge.      In Pennell v. City of San Jose, 485 U.S. 1

  (1988), for example, the Supreme Court rejected a regulatory-

  takings claim, noting that “we have found it particularly

  important in takings cases to adhere to our admonition that ‘the

  constitutionality of statutes ought not be decided except in an

  actual factual setting that makes such a decision necessary.’”

  Id. at 10 (quoting Hodel v. Virginia Surface Mining &

  Reclamation Ass’n, Inc., 452 U.S. 264, 294-95 (1981)); see also

  Penn Cent. Transp. Co. v. City of New York, 438 U.S. 104, 124

  (1978) (regulatory-takings analyses are “essentially ad hoc,

  factual inquiries”).      The Second Circuit has repeatedly




        10 The Supreme Court has spoken about the need for takings jurisprudence
  to redress this kind of incremental deprivation of property rights. See,
  e.g., Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1014 (1992) (“If . . .
  the uses of private property were subject to unbridled, uncompensated
  qualification under the police power, ‘the natural tendency of human nature
  would be to extend the qualification more and more until at last private
  property disappeared.’”) (quoting Pa. Coal Co. v. Mahon, 260 U.S. 393, 415
  (1922)).

                                        18
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 19 of 40 PageID #: 1015



  disparaged facial challenges to the RSL.         See W. 95 Hous. Corp.,

  31 F. App’x at 21 (the difficulty of regulatory-takings analysis

  “suggests that a widely applicable rent control regulation such

  as the RSL is not susceptible to facial constitutional analysis

  under the Takings Clause”); Dinkins, 5 F.3d at 595 (trade

  association’s challenge was “simply not facial,” despite

  plaintiff’s having characterized it as such, and “the proper

  recourse is for the aggrieved individuals themselves to bring

  suit” on an as-applied basis).       This is consistent with

  limitations on facial challenges generally.          See FW/PBS, Inc. v.

  City of Dallas, 493 U.S. 215, 223 (1990) (noting that outside of

  the First Amendment context, “facial challenges to legislation

  are generally disfavored”).

              In a facial challenge, Plaintiffs must demonstrate

  that “no set of circumstances exists under which [the RSL] would

  be valid.”    United States v. Salerno, 481 U.S. 739, 745 (1987).

  Put differently, such a claim fails if Defendants can identify

  any “possible set of . . . conditions” under which the RSL could

  be validly applied.     See Cal. Coastal Comm’n v. Granite Rock

  Co., 480 U.S. 572, 593 (1987).

              The Supreme Court has identified two distinct strains

  of regulatory-takings analysis.        The first applies in the case

  of a regulation that “denies all economically beneficial or

  productive use of land.”      Palazzolo v. Rhode Island, 533 U.S.

                                       19
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 20 of 40 PageID #: 1016



  606, 617 (2001); see also Lucas, 505 U.S. at 1026 (applying the

  “categorical rule that total regulatory takings must be

  compensated”).     This analysis is inapplicable here:         Plaintiffs

  do not allege that they have been deprived of all economically

  viable use of their property. 11

              Even without rendering property worthless, a

  regulatory scheme may still effectuate a taking if it “goes too

  far,” in Justice Holmes’s words.          Mahon, 260 U.S. at 415.     In

  the current era, courts apply the three-factor test of Penn

  Central to determine whether a regulation that works a less-

  than-total destruction of value has gone too far.            The factors

  are: (1) the economic impact of the regulation on the claimant;

  (2) the extent to which the regulation has interfered with

  reasonable investment-backed expectations; and (3) the character

  of the governmental action in question.          See Penn Central, 438

  U.S. at 124.    In applying these factors, the ultimate question

  is “whether justice and fairness require that economic injuries



        11Pinehurst Compl. at ¶ 216 (“The RSL thus results in a decrease of 50
  percent or more of a unit’s value. The 2019 Amendments exacerbate this
  decrease in value and have caused rent-stabilized apartments to lose 20 to 40
  percent (or more) of their value prior to enactment of the 2019
  Amendments.”); id. at ¶ 97 (the 2019 amendments “have reduced the value of
  the rent-stabilized buildings owned by Plaintiffs 74 Pinehurst LLC, 141
  Wadsworth LLC, [and] 177 Wadsworth LLC . . . by 20 to 40 percent”); id. at
  ¶ 232 (the RSL has “decreas[ed] the resale value of Plaintiffs’ properties”);
  CHIP Complaint at ¶ 274, ECF No. 1 (CHIP Compl.) (“The RSL’s regulatory
  burdens have dramatically reduced the market value of regulated properties,
  in some cases by over 50%”); id. at ¶ 298 (“[B]uildings where rent stabilized
  units account for almost 100% of the units can expect a price per square foot
  . . . of two-thirds less” than buildings where “0-20% of the units” are
  regulated).

                                       20
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 21 of 40 PageID #: 1017



  caused by public action be compensated by the government, rather

  than remain disproportionately concentrated on a few persons.”

  Kaiser Aetna v. United States, 444 U.S. 164, 175 (1979)

  (internal quotations omitted).       The Court considers the Penn

  Central factors as they apply, first, to Plaintiffs’ facial

  challenge, and then to the as-applied regulatory challenges,

  which are discussed in a separate section, infra.

              Simply to apply these “ad hoc” factors to the instant

  facial challenge is to recognize why the RSL is not generally

  susceptible to such review.       The first factor — economic impact

  — obviously needs to be calculated on an owner-by-owner basis,

  and those calculations will vary significantly depending on when

  a property was purchased, what fraction of its units are rent-

  stabilized, what improvements the landlord has made, and many

  other metrics.     At best, Plaintiffs can make vague allegations

  about the average diminution in value across regulated

  properties.    See, e.g., Transcript dated June 23, 2020 at 59:19-

  24, Community Housing Improvement Program v. City of New York,

  19-cv-4087, ECF No. 86 (“[CHIP Plaintiffs’ counsel]:           . . . .

  At the complaint stage, we don’t have to have developed all of

  our evidence, even our own evidence, with respect to the




                                       21
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 22 of 40 PageID #: 1018



  economic impact.”). 12    This lack of clarity surely arises because

  the diminution in value will vary significantly from property to

  property — making it virtually impossible to show there is “no

  set of circumstances,” Salerno, 481 U.S. at 745, in which the

  RSL applies constitutionally.

              The second Penn Central factor is the extent to which

  the regulation interferes with reasonable investment-backed

  expectations.     “The purpose of the investment-backed expectation

  requirement is to limit recovery to owners who could demonstrate

  that they bought their property in reliance on a state of

  affairs that did not include the challenged regulatory regime.”

  Allen v. Cuomo, 100 F.3d 253, 262 (2d Cir. 1996) (internal

  quotations omitted).      Accordingly, the nature of each landlord’s

  investment-backed expectations depends on when they invested in

  the property and what they expected at that time.            Meridien Tr.

  & Safe Deposit Co. v. FDIC, 62 F.3d 449, 454 (2d Cir. 1995)

  (“[T]he critical time for considering investment-backed

  expectations is the time a property is acquired, not the time

  the challenged regulation is enacted.”).          And the reasonableness




        12See also Pinehurst Compl. at ¶ 94 (comparing the average “value per
  square foot” of regulated and unregulated buildings); id. at ¶ 101 (comparing
  landlords’ average “operating costs” and “permitted [rate] increases”); CHIP
  Compl. at ¶ 273 (regulated units charge “on average 40% lower than market-
  rate rents, and in some units 80% lower”); id. at ¶ 274 (“unregulated
  properties are typically worth 20% to 40% more” than regulated ones), id. at
  ¶ 284 (“the income from non-regulated units can be as much as 60-90% higher
  than regulated units”).

                                       22
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 23 of 40 PageID #: 1019



  of these expectations will of course vary based on the state of

  the law when the property was purchased, among other things.

  See Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1005 (1984) (the

  expectation must be “reasonable,” which means it “must be more

  than a unilateral expectation or an abstract need”) (internal

  quotations omitted); see also Philip Morris, Inc. v. Reilly, 312

  F.3d 24, 36-37 (1st Cir. 2002) (courts “should recognize that

  not every investment deserves protection and that some investors

  inevitably will be disappointed”).

              Plaintiffs cannot make broadly applicable allegations

  about the investment-backed expectations of landlords state- or

  city-wide.    Different landlords bought at different times, and

  their “reliance,” such as it was, would have been on different

  incarnations of the RSL.      See Ark. Game & Fish Comm’n v. United

  States, 568 U.S. 23, 38 (2012) (noting that the reasonable

  investment-backed expectations analysis is “often informed by

  the law in force” at the time).        Even those who bought at the

  same time would have done so with different expectations,

  including some the law still allows.        Given this range of

  expectations — some reasonable, others not — Plaintiffs cannot

  allege that the RSL frustrates the reasonable investment-backed

  expectations of every landlord it affects.

              Finally, Penn Central’s third factor considers the

  “character of the taking.”       See Penn Central, 438 U.S. at 124

                                       23
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 24 of 40 PageID #: 1020



  (“A taking may more readily be found when the interference with

  property can be characterized as a physical invasion by

  government, than when interference arises from some public

  program adjusting the benefits and burdens of economic life to

  promote the common good.”) (internal citations omitted).            But

  Plaintiffs cannot prevail without alleging the other two Penn

  Central factors at the facial level.         See Lingle v. Chevron

  U.S.A. Inc., 544 U.S. 528, 540 (2005) (“[T]he Penn Central

  inquiry turns in large part, albeit not exclusively, upon the

  magnitude of a regulation’s economic impact and the degree to

  which it interferes with legitimate property interests.”).

  Accordingly, Plaintiffs’ facial regulatory-takings claim is

  dismissed.

     D.       Post-Breach Relief Provisions

              The RSL provisions that provide the most substantial

  basis for a facial challenge, in this Court’s estimation, are

  contained in New York’s Real Property Actions and Proceedings

  Law (RPAPL) Sections 749 and 753.         As amended in 2019, these

  provisions dictate that even after the RSL has operated to

  eliminate “unjust, unreasonable and oppressive rents,” N.Y.C.

  Admin. Code § 26-501, the state housing courts may still stay

  (for up to twelve months) the eviction of a tenant who fails to

  pay the reduced rent, if eviction would cause the tenant

  “extreme hardship.”     RPAPL § 753.      In making the hardship

                                       24
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 25 of 40 PageID #: 1021



  determination, “the [housing] court shall consider serious ill

  health, significant exacerbation of an ongoing condition, a

  child’s enrollment in a local school, and any other extenuating

  life circumstances affecting the ability of the applicant or the

  applicant’s family to relocate and maintain quality of life.”

  Id.

              These “post-breach relief” provisions are aimed at

  requiring particular property owners to alleviate the hardships

  of particular tenants — including hardships that may arise from

  circumstances separate and distinct from the dynamics of supply

  and demand in New York’s rental housing market.          That aim, while

  indisputably noble, nevertheless carries a “heightened risk that

  private property is being pressed into some form of public

  service,” Lucas, 505 U.S. at 1018, and correspondingly puts more

  pressure on the “usual assumption that the legislature is simply

  adjusting the benefits and burdens of economic life” in a way

  that requires no recompense.       Id. at 1017 (internal quotations

  omitted).    Stated in terms of the current case, it can be argued

  that in Sections 749 and 753, the New York State legislature is

  not “adjusting” the terms of a contract between landlord and

  tenant in a regulated market, but rather drafting a landlord who

  is no longer subject to any enforceable contract at all (because

  the tenant is in breach) to provide an additional benefit — of



                                       25
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 26 of 40 PageID #: 1022



  up to one year’s housing — because of the specific tenant’s life

  circumstances.

              Neither the Supreme Court nor the Second Circuit has

  squarely considered a regulation like the post-breach relief

  provisions here, but the Supreme Court came closest in Pennell,

  which also involved a statute that called on landlords to

  provide additional benefits on the basis of tenant “hardship.”

  485 U.S. 1.    The City of San Jose had adopted a rent-control

  ordinance listing seven factors that a “hearing officer” was

  required to consider in determining the rent that a particular

  landlord could charge.      Id. at 9.     The Court described the

  argument that the seventh factor — the “hardship” factor —

  worked a taking:

        [T]he Ordinance establishes the seven factors that a
        hearing officer is to take into account in determining the
        reasonable rent increase. The first six of these factors
        are all objective, and are related either to the landlord's
        costs of providing an adequate rental unit, or to the
        condition of the rental market. Application of these six
        standards results in a rent that is “reasonable” by
        reference to what appellants contend is the only legitimate
        purpose of rent control: the elimination of “excessive”
        rents caused by San Jose's housing shortage. When the
        hearing officer then takes into account “hardship to a
        tenant” pursuant to [the seventh factor] and reduces the
        rent below the objectively “reasonable” amount established
        by the first six factors, this additional reduction in the
        rent increase constitutes a “taking.” This taking is
        impermissible because it does not serve the purpose of
        eliminating excessive rents — that objective has already




                                       26
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 27 of 40 PageID #: 1023



        been accomplished by considering the first six factors —
        instead, it serves only the purpose of providing assistance
        to “hardship tenants.”

  Id.

              In response to this argument, Justice Scalia would

  have held that a facial taking occurred.         He concluded that in

  any application of the “hardship” provision, the city would not

  be “‘regulating’ rents in the relevant sense of preventing rents

  that are excessive; rather, it [would be] using the occasion of

  rent regulation (accomplished by the rest of the Ordinance) to

  establish a welfare program privately funded by those landlords

  who happen to have ‘hardship’ tenants.”         Id. at 22 (Scalia, J.,

  concurring in part and dissenting in part).

              A broad majority of the Court, however, declined to

  reach the facial-takings question, on the basis that it would

  have been “premature” to do so without record evidence that the

  hardship provision had ever actually been relied on to reduce a

  proposed rent increase.      Id. at 9-10.     The majority noted that

  there was nothing in the law requiring the hearing officer to

  reduce rents on the basis of tenant hardship, and that the Court

  therefore lacked a “sufficiently concrete factual setting for

  the adjudication of the takings claim” presented.           Id.

              Applying Pennell’s reasoning, the facial challenge to

  the post-breach relief provisions here, too, must be deemed

  premature.    Though Plaintiffs allege that application of the

                                       27
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 28 of 40 PageID #: 1024



  post-breach relief provisions is “far from uncommon,” CHIP

  Plaintiffs’ Supplemental Memorandum of Law in Opposition to

  Defendants’ and Intervenors’ Motions to Dismiss at 11, ECF No.

  87 (quoting Elmsford Apartment Assocs. v. Cuomo, 20-cv-4062,

  2020 WL 3498456, at *4 (S.D.N.Y. June 29, 2020)), they do not

  argue that any named Plaintiff in this case has been harmed by

  application of these provisions.

              And the parties do not agree on how the provisions are

  likely to work in practice.       Plaintiffs contend that the

  statutory provision conditioning stays on the tenant depositing

  rent payments is illusory because the statute provides no

  “enforcement mechanism” to force tenants to pay, see Pinehurst

  Plaintiffs’ Supplemental Brief in Opposition to Defendants’

  Motions to Dismiss at 3, ECF No. 65 (“Although the statute

  purports to require a deposit of one year’s rent as a condition

  of the tenant’s post-breach occupancy, the statute contains no

  enforcement mechanism through which a property owner can require

  the tenant to make that deposit.”).         Defendants argue, however,

  that state courts do, in fact, enforce this requirement in

  practice, see, e.g., Pinehurst City Defendants’ Supplemental

  Brief in Further Support of Their Motion to Dismiss the

  Complaint at 3, 5-7, ECF No. 68.          Given these factual disputes,

  the Court must heed the Pennell majority’s admonition to avoid

  decision until the provision is challenged in a “factual setting

                                       28
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 29 of 40 PageID #: 1025



  that makes such a decision necessary.”         485 U.S. at 10 (quoting

  Hodel, 452 U.S. at 294-95).

     E.       Regulatory Taking – As-Applied Challenge

              Even in bringing their as-applied challenges, the

  Pinehurst Plaintiffs (except 177 Wadsworth LLC) must “satisfy

  the heavy burden placed upon one alleging a regulatory taking.”

  Keystone Bituminous Coal Ass’n, 480 U.S. at 493.           But taking

  their allegations as true, certain as-applied Plaintiffs have

  alleged enough to survive a motion to dismiss.          Indeed, there

  are unanswered questions about virtually every aspect of their

  claims.

              Applying the first Penn Central factor, each as-

  applied Plaintiff alleges that the 2019 amendments significantly

  diminished the value of their properties.         While the extent of

  this diminution remains to be determined with precision,

  Plaintiffs 74 Pinehurst LLC and 141 Wadsworth LLC allege that

  the 2019 amendments reduced the value of their regulated

  properties by twenty to forty percent beyond the diminution

  already occasioned by the pre-2019 RSL.         Pinehurst Compl. at

  ¶ 97.   And Eighty Mulberry Realty Corporation and the

  Panagouliases allege that the 2019 amendments “significantly

  reduced the value” of their rent-stabilized apartments, id. at

  ¶ 96, which now rent for roughly half the rate of unregulated

  apartments in the same building (or less), id. at ¶ 106.            These

                                       29
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 30 of 40 PageID #: 1026



  alleged economic impacts, though insufficient on their own, 13 are

  not so minimal to compel dismissal of the complaint at this

  stage.

              But only two Plaintiffs (Eighty Mulberry Realty

  Corporation and the Panagouliases) adequately allege that the

  RSL violates their reasonable investment-backed expectations in

  its current cumulative effect.        These Plaintiffs bought their

  properties at the dawn of the rent-stabilized era — either

  before the RSL was first enacted (Eighty Mulberry Realty

  Corporation, before 1950, id. at ¶ 17) or not long thereafter

  (the Panagouliases, in 1974, id. at ¶ 13).          And they allege that

  the 2019 amendments not only frustrate their expectation to a

  reasonable rate of return, but also their expectation that some

  units would not be (or remain) regulated at all.            Id. at

  ¶¶ 108-09. 14   The Panagouliases contend that the DHCR rejected



        13See Penn Central, 438 U.S. at 131 (citing Village of Euclid v. Ambler
  Realty Co., 272 U.S. 365 (1926) (75% diminution in value not a taking);
  Hadacheck v. Sebastian, 239 U.S. 394 (1915) (87.5% diminution; same
  conclusion)); see also Concrete Pipe & Prods. of Cal., Inc. v. Constr.
  Laborers Pension Tr., 508 U.S. 602, 645 (1993) (“[M]ere diminution in the
  value of property, however serious, is insufficient to demonstrate a
  taking.”).

        14 “The 2019 Amendments further undermine the investment-backed

  expectations of property owners, including Plaintiffs [the Panagouliases] and
  Plaintiff Eighty Mulberry [Realty] Corporation, by repealing the luxury- and
  high-income decontrol provisions described above . . . . Many property
  owners, including Plaintiffs [the Panagoluiases] and Plaintiff Eighty
  Mulberry Realty Corporation, undertook significant capital improvements,
  improving the quality of their units, with the expectation that the
  apartments could be converted to market-rate rentals under the luxury- and
  high-income decontrol provisions. Repeal of the luxury- and high-income


                                       30
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 31 of 40 PageID #: 1027



  their attempt to reclaim units for personal use, which

  effectively prevents them from using the property for other

  purposes.    Id. at ¶¶ 63-64. 15    Although questions remain as to

  the nature and reasonableness of these expectations, it cannot

  be said, at this stage, that these allegations are inadequate.

  Discovery is needed to assess these claims.

              The same is not true for the other as-applied

  Plaintiffs, 74 Pinehurst LLC and 141 Wadsworth LLC.            Unlike

  Eighty Mulberry Realty Corporation and the Panagouliases, these

  Plaintiffs bought their properties under a different, and more

  mature, version of the RSL (as in effect in 2003 and 2008,

  respectively, see id. at ¶¶ 14-15). 16        By that point, the RSL had



  decontrol provisions eliminated the only mechanisms to transition a rent-
  stabilized apartment into a market-rate rental unit. . . . The luxury and
  high-income decontrol provisions had been the law for over 25 years, and
  formed the backbone of property owners’ reasonable investment-backed
  expectations that they could eventually charge market rents for their units.”
  Pinehurst Compl. at ¶¶ 108-09.

        15 Cf. Yee, 503 U.S. at 528 (noting that those plaintiffs, unlike the

  Panagouliases, had failed to run the “gauntlet” of statutory procedures for
  changing the use of their property prior to bringing their takings claim).
  The Panagouliases also allege that they cannot put the property to commercial
  use due to zoning laws. See Pinehurst Compl. at ¶ 87.

        16 Whether the time of acquisition matters to the Penn Central inquiry
  appears to be subject to some debate among the Justices. See Palazzolo, 533
  U.S. at 630 (Penn Central claims are “not barred by the mere fact that title
  was acquired after the effective date of the state-imposed restriction”); id.
  at 637 (Scalia, J., concurring) (“In my view, the fact that a restriction
  existed at the time the purchaser took title . . . should have no bearing
  upon the determination of whether the restriction is so substantial as to
  constitute a taking.”). But for the moment, at least, the timing of purchase
  — even if not dispositive, in and of itself — remains at least significant,
  and the as-applied Plaintiffs here have very different purchase profiles in
  that regard. See id. at 633, 635 (O’Connor, J., concurring) (the Palazzolo
  majority’s holding “does not mean that the timing of the regulation’s


                                       31
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 32 of 40 PageID #: 1028



  taken its basic shape and become a fixture of New York law. 17

  Cf. CHIP Compl. at ¶ 303 (the RSL was “nominally established as

  a temporary measure”).

              74 Pinehurst LLC and 141 Wadsworth LLC argue that they

  did not reasonably expect operating costs to outpace rate

  increases.    Pinehurst Compl. at ¶¶ 98, 101, 237.          Nor, these

  Plaintiffs claim, did they expect the repeal of luxury decontrol

  or vacancy, longevity, and preferential-rate increases, id. at

  ¶¶ 102, 104, 114, 120, 124, or the reduction of recoverable IAIs

  and MCIs, id. at ¶¶ 138-42.

              But by the time these Plaintiffs invested, the RSL had

  been amended multiple times, and a reasonable investor would

  have understood it could change again.          Under the Second

  Circuit’s case law, it would not have been reasonable, at that

  point, to expect that the regulated rate would track a given

  figure, or that the criteria for decontrol and rate increases

  would remain static.      See, e.g., id. at ¶¶ 22, 99-100 (RGB sets



  enactment relative to the acquisition of title is immaterial to the Penn
  Central analysis,” and “does not remove the regulatory backdrop against which
  an owner takes title to property from the purview of the Penn Central
  inquiry”); 1236 Hertel Ave. v. Calloway, 761 F.3d 252, 266-67 (2d Cir. 2014)
  (dismissing, despite Palazzolo, a Penn Central claim because plaintiff
  acquired title after the challenged law became a “background principle of the
  State’s law of property,” which made his expectation that the law would not
  change unreasonable).

        17 There were some background rent-regulation laws when Eighty Mulberry

  Realty Corporation and the Panagouliases bought their properties as well. As
  stated above, some form of rent regulation has existed in New York City since
  World War I. But these were very different regimes, and it is unclear
  whether and to what extent they applied to the properties at issue here.

                                       32
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 33 of 40 PageID #: 1029



  permissible rates annually based on the rent set under the RSL

  in 1974); id. at ¶ 38 (luxury-decontrol introduced in 1993);

  CHIP Compl. at ¶ 59 (vacancy and longevity increases introduced

  in 1997); Memorandum of Law in Support of Pinehurst State

  Defendants’ Motion to Dismiss at 8, ECF No. 53 (luxury-decontrol

  amended in 1997).     Because these Plaintiffs made their

  investments “against a backdrop of New York law” that suggested

  the RSL could change, see 1236 Hertel Ave., 761 F.3d at 266-67,

  they cannot allege that the 2019 amendments violated their

  reasonable investment-backed expectations.

              Finally, analysis of the RSL’s “character” should be

  determined after discovery, when the precise effects of the RSL

  on these Plaintiffs becomes clearer.

              The claims brought by 74 Pinehurst LLC and 141

  Wadsworth LLC are therefore dismissed, while the claims brought

  by Eighty Mulberry Realty Corporation and the Panagouliases may

  proceed.

     F.       Due Process

              Nor do the 2019 amendments violate the Due Process

  Clause of the Fourteenth Amendment.        Plaintiffs argue that the

  RSL is not “rationally related” to increasing the supply of

  affordable housing, helping low-income New Yorkers, or promoting

  socio-economic diversity.       Instead, they claim the law is

  counterproductive:     it perpetuates New York’s housing crisis,

                                       33
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 34 of 40 PageID #: 1030



  and fails to target the people it claims to serve.           See CHIP

  Compl. at ¶¶ 70-155; Pinehurst Compl. at ¶¶ 159-88.           The CHIP

  Plaintiffs also argue that New York City’s triennial declaration

  of a “housing emergency” (which triggers the RSL) itself

  violates due process, because that decision is arbitrary and

  irrational.    CHIP Compl. at ¶¶ 167-92.

              In support, Plaintiffs allege that economists broadly

  agree that laws like the RSL do not work for their intended

  purpose, and indeed may do substantially more harm than good.

  As one Nobel Prize-winning economist, cited in the Pinehurst

  Plaintiffs’ complaint, put it in discussing San Francisco’s

  rent-stabilization scheme:

        The analysis of rent control is among the best-understood
        issues in all of economics, and — among economists, anyway
        — one of the least controversial. In 1992 a poll of the
        American Economic Association found 93 percent of its
        members agreeing that “a ceiling on rents reduces the
        quality and quantity of housing.” Almost every freshman-
        level textbook contains a case study on rent control, using
        its known adverse side effects to illustrate the principles
        of supply and demand. Sky-high rents on uncontrolled
        apartments, because desperate renters have nowhere to go —
        and the absence of new apartment construction, despite
        those high rents, because landlords fear that controls will
        be extended? Predictable. . . . [S]urely it is worth
        knowing that the pathologies of San Francisco's housing
        market are right out of the textbook, that they are exactly
        what supply-and-demand analysis predicts.

  Paul Krugman, Reckonings; A Rent Affair, N.Y. TIMES (June 7,

  2000); see also Pinehurst Compl. at ¶ 160 (citing Krugman

  article).


                                       34
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 35 of 40 PageID #: 1031



              But the Court is engaged in rational-basis review

  here, not strict scrutiny.       See Pennell, 485 U.S. at 11-12

  (considering whether a rent-control statute was “arbitrary,

  discriminatory, or demonstrably irrelevant to the policy the

  legislature is free to adopt”); see also Lingle, 544 U.S. at 545

  (“[W]e have long eschewed . . . heightened scrutiny when

  addressing substantive due process challenges to government

  regulation”).    And in that context, the Court is bound to defer

  to legislative judgments, even if economists would disagree.

  See, e.g., Lingle, 544 U.S. at 544-45         (disapproving of district

  court’s assessment of competing expert testimony on the benefits

  of Hawaii’s rent-control statute, and stating:          “The reasons for

  deference to legislative judgments about the need for, and

  likely effectiveness of, regulatory actions are by now well

  established . . . .”).

              Moreover, alleviating New York City’s housing shortage

  is not the only justification of the RSL that the legislature

  offered.    The RSL was also intended to allow people of low and

  moderate income to remain in residence in New York City — and

  specific neighborhoods within — when they otherwise might not be

  able to.    See N.Y.C. Admin. Code § 26-501 (extending the RSL to

  prevent “uprooting long-time city residents from their

  communities”).     The Supreme Court has recognized neighborhood

  stability and continuity as a valid basis for government

                                       35
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 36 of 40 PageID #: 1032



  regulation.     See Nordlinger v. Hahn, 505 U.S. 1, 12 (1992)

  (“[T]he State has a legitimate interest in local neighborhood

  preservation, continuity, and stability.”) (citing Village of

  Euclid, 272 U.S. 365).      And where, as here, there are multiple

  justifications offered for regulation, the statute in question

  must be upheld so long as any one is valid.          See Preseault v.

  I.C.C., 494 U.S. 1, 18 (1990) (“There is no requirement that a

  law serve more than one legitimate purpose.”); Thomas v.

  Sullivan, 922 F.2d 132, 136 (2d Cir. 1990) (on rational-basis

  review, “we consider not only contemporaneous articulations of

  legislative purpose but also any legitimate policy concerns on

  which the legislature might conceivably have relied”).

  Accordingly, the due-process challenge is dismissed.

     G.        Contracts Clause

               The Pinehurst Plaintiffs also claim that the 2019

  amendments, as applied to each of them, violate the Contracts

  Clause of Article I by repealing the RSL’s so-called

  “preferential rates” provision. 18        This provision allowed

  landlords to raise rents on an expiring lease to the maximum

  rate that would otherwise apply to the unit.           While the

  preferential-rates provision existed, many landlords, including

  each of the Plaintiffs here, Pinehurst Compl. at ¶ 120,



          The Contracts Clause prohibits states from “pass[ing] any . . . Law
          18

  impairing the Obligation of Contracts.” U.S. Const. art. I, § 10, cl. 1.

                                       36
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 37 of 40 PageID #: 1033



  allegedly offered “preferential” leases to tenants (i.e.,

  leasing rates discounted below even what the RGB would permit).

  These landlords expected, prior to repeal, that they could raise

  rates significantly when a preferential lease term ended.            The

  2019 amendments, however, prevent Plaintiffs from doing so by

  limiting future rates to the amount charged at the time the 2019

  amendments were enacted (plus annual increases).           See N.Y. Reg.

  Sess. § 6458, Part E, § 2 (2019).

              Plaintiffs claim this violates the Contracts Clause in

  two ways.    First, they claim that it extends the duration of all

  Plaintiffs’ expiring, preferential leases (since now they must

  not only renew the lease, but also at the same preferential

  rates).   Second, 74 Pinehurst LLC claims that, as to it, the

  2019 amendments also required the retroactive reduction of rent

  — the most important term in the lease — in two particular lease

  agreements that it had executed before the amendment passed.

              Plaintiffs’ first claim — that the 2019 amendments

  revise the duration of their expiring leases — is unavailing.

  As applied to future renewals, “[a] contract . . . cannot be

  impaired by a law in effect at the time the contract was made.”

  Harmon, 412 F. App’x at 423.       Future leases will be subject to

  the 2019 amendments from the onset.        See 2 Tudor City Place

  Assocs. v. 2 Tudor City Tenants Corp., 924 F.2d 1247, 1254 (2d

  Cir. 1991) (“Laws and statutes in existence at the time a

                                       37
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 38 of 40 PageID #: 1034



  contract is executed are considered a part of the contract, as

  though they were expressly incorporated therein.”).

              74 Pinehurst LLC, however, also alleges that the 2019

  amendments revised the terms of two of its already executed

  leases.   In resolving this claim, the Court must ask three

  questions: “(1) is the contractual impairment substantial and,

  if so, (2) does the law serve a legitimate public purpose such

  as remedy a general social or economic problem and, if such

  purpose is demonstrated, (3) are the means chosen to accomplish

  this purpose reasonable and necessary[?]”         Buffalo Teachers

  Fed’n v. Tobe, 464 F.3d 362, 368 (2d Cir. 2006).           As explained

  below, 74 Pinehurst LLC’s claim falters at stages two and three.

              74 Pinehurst LLC adequately alleges that the 2019

  amendments “substantially impair” its executed leases by

  affecting a critical term of their executed lease agreements —

  the monthly rent.     Cf. id. at 368 (wage freeze substantially

  impaired unions’ labor contracts because compensation is “the

  most important element[] of a labor contract”).          But 74

  Pinehurst LLC cannot surmount the second and third steps of the

  Contracts Clause analysis.       The legislative purposes behind the

  RSL are valid (as explained above).        See Sal Tinnerello & Sons,

  Inc. v. Town of Stonington, 141 F.3d 46, 54 (2d Cir. 1998); see

  also Marcus Brown Holding Co v. Feldman, 256 U.S. 170, 198-99

  (1921); Brontel, Ltd. v. City of New York, 571 F.Supp. 1065,

                                       38
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 39 of 40 PageID #: 1035



  1072 (S.D.N.Y. 1983).      And where, as here, the affected contract

  is between private parties, courts must “accord substantial

  deference” to the legislature’s conclusions about how to

  effectuate those purposes.       Buffalo Teachers, 464 F.3d at 369;

  see also Sanitation & Recycling Indus., Inc. v. City of New

  York, 107 F.3d 985, 994 (2d Cir. 1997).         For the reasons

  articulated above in Section F (Due Process), the RSL passes

  muster under this deferential standard.         74 Pinehurst LLC’s

  Contracts Clause claims are, therefore, dismissed.

                                 III. Conclusion

              For the reasons explained above, the Court grants

  Defendants’ motions to dismiss all claims in Community Housing

  Improvement Program v. City of New York (19-cv-4087).           The Court

  also grants Defendants’ motions to dismiss all claims in 74

  Pinehurst LLC v. State of New York (19-cv-6447) except the as-

  applied regulatory-takings claims brought by Eighty Mulberry

  Realty Corporation and the Panagouliases.         The Pinehurst

  Plaintiffs’ claims against the State of New York and the DHCR

  are dismissed for lack of subject-matter jurisdiction, as are

  their claims for damages against DHCR Commissioner Visnauskas in




                                       39
Case 1:19-cv-06447-EK-RLM Document 79 Filed 09/30/20 Page 40 of 40 PageID #: 1036



  her official capacity.      The Clerk of Court is respectfully

  directed to enter judgment and close the action in CHIP (19-cv-

  4087), given that that action is now dismissed in its entirety.



        SO ORDERED.


                                            _____/s Eric Komitee_________
                                            ERIC KOMITEE
                                            United States District Judge

  Dated:   Brooklyn, New York
           September 30, 2020




                                       40
